Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 15, 1976, which affirmed the decision of a referee sustaining initial determinations of the Industrial Commissioner holding her ineligible to receive benefits effective July 22, 1974 because she was not available for employment, charging her with a recoverable overpayment of $6,175, and holding that she willfully made 'false statements to obtain benefits for which a forfeiture of 208 effective days was imposed. At the hearing, claimant conceded that after .her last working day in July, 1974 and continuously from July 22, 1974 to November 9, 1975, during which time she received benefits totaling $6,175, she made no effort to obtain employment, except a single contact with Friendly Ice Cream. Yet, during this period she told the representative at the unemployment office that she was looking for work each week. Given these admissions, we conclude that the board’s determination holding her ineligible for benefits, charging her with recoverable overpayments and a forfeiture, is supported by substantial evidence (see Matter of Giacomino [Catherwood], 27 AD2d 970). Decision affirmed, without costs. Sweeney, J. P., Kane, Mahoney, Main and Larkin, JJ., concur.